Pee Cijeiam. Defendant in error having filed no brief, we might reverse the judgment for that reason under the rule, but being uncertain whether he had abandoned his claim we have examined the record. • He brought the suit upon a qtiantum meruit for work and labor, and introduced proof of its amount and value, which was not denied, but the defendant set up an express contract to work for a specified term, and a breach thereof by quitting, without just cause, before its expiration, and introduced evidence strongly tending to prove it. In rebuttal the plaintiff in his own behalf testified to his sickness, which was slight, on the day before he quit, but not continuing up to that time. He was not required to work on the day he was sick, and voluntarily resumed on the next; but in the meantime had engaged to work elsewhere and left on that evening without notice. To the evidence of such sickness, as a justifying cause for leaving, the defendant objected, but the court admitted it. Defendant then offered evidence tending to impeach the plaintiff’s general reputation for truth, which was refused olithe ground that it came too late. On both points the ruling was erroneous and the judgment is therefore reversed and the cause remanded. Reversed and remanded.